DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/4/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Son et al. (US 2016/0164103).
Regarding claim 1, Son et al. discloses in Figs 1-3, a sulfur-carbon composite ([0027]-[0032], [0071]-[0074]) comprising: a porous carbon material ([0031], [0027]-[0032], [0071]-[0074]); a polymer having electrolyte liquid loading capacity ([0028]); and sulfur ([0031]).

Regarding claim 2, Son et al. discloses all of the claim limitations as set forth above and also discloses a coating layer is present ([0026]-[0031]) on at least an outer surface of the porous carbon material ([0031], [0027]-[0032], [0071]-[0074]), the coating layer comprises the polymer having electrolyte liquid loading capacity ([0028]).

Regarding claim 3, Son et al. discloses all of the claim limitations as set forth above and also discloses the coating layer-formed porous carbon material is mixed with the sulfur ([0031], [0032]).

Regarding claim 4, Son et al. discloses all of the claim limitations as set forth above and also discloses the polymer has an electrolyte liquid loading capacity of 50% or greater ([0028], PVD and PEO disclosed, matching instant specification, thus must have same properties).

Regarding claim 5, Son et al. discloses all of the claim limitations as set forth above and also discloses the polymer having electrolyte liquid loading capacity comprises PVP or PEO ([0028]).

Regarding claim 6, Son et al. discloses all of the claim limitations as set forth above and also discloses the polymer having electrolyte liquid loading capacity is present at 16.7 wt% ([0073], 5 wt% polymer to 30 wt% carbon) based on 100 parts by weight of the porous carbon material.

Regarding claim 7, Son et al. discloses all of the claim limitations as set forth above and also discloses the porous carbon material comprises at least one selected from the group consisting of graphite, carbon black, carbon fiber, activated carbon, or carbon nanotubes ([0034], all at).

Regarding claim 11, Son et al. discloses in Figs 1-3, a positive electrode ([0071]-[0073]) for a lithium sulfur battery ([0074]) comprising the sulfur-carbon composite as set forth above.

Regarding claim 12, Son et al. discloses in Figs 1-2, a lithium-sulfur battery ([0074]) comprising the positive electrode ([0071]-[0073]) as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2016/0164103) as applied to claim 1 above, and further in view of Kourtakis et al. (US 2013/0183548).
Regarding claim 8, Son et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the sulfur is S8 or a disulfide compound.
Kourtakis et al. discloses in Figs 1-5, a battery (Abstract) including an electrode material comprising a carbon-sulfur composite material (Abstract).  S8 or a disulfide compound is utilized as the sulfur component ([0053]-[0054]).  This configuration minimizes overall battery costs and is readily available ([0002], [0053]-[0054]).
Kourtakis et al. and Son et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the S8 or disulfide compound disclosed by Kourtakis et al. as the sulfur of Son et al. to minimize overall battery costs and utilize a readily available material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725